DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to: Amendments filed on 10/20/2020
This action is made Final.
Applicants amended claims 1, 8, 10-12, 14, 17, and 19.
Applicants canceled claims 2, 13, and 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 1, 3-12, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fauth, US PG PUB# 2007/0013662 A1 (hereinafter Fauth) in view of Kim et al., US PG PUB# 2015/0103014 A1 (hereinafter).
As for independent claim 1:
Fauth shows a computer-implemented method, comprising: 
detecting, by a processor of a computing device, an application executing on the computing device, the computing device including a base portion and a lid portion coupled to the base portion, the base portion having a user interface including a keyboard and a touch input portion (Figure 8B shows a base portion# 810, a lid portion# 805, keyboard# 802-1, and a display touch screen (touch input)# 802-2. The base portion#810 contains a user interface: keyboard 802-1 and touch input portion #802-2), the touch input portion occupying a region of the base portion outside of the keyboard (See Figure 8B where Fauth shows touch input portion #802-2 is separate from keyboard# 802-1), and the lid portion including a display (0032, 0048, 0054, Fig. 5B, Figure 8B, Fauth shows a computing device, a user interface including a keyboard and touch input portion as shown in Figure 8B); and determining, by the processor, a configuration of the user interface associated with the application, executing on the computing device; and (0040-0041, 0046):
While Fauth shows a computing device having two displaying screens, Fauth does not specifically show configuring the touch input portion of the user interface of the computing device in response to the determination of the configuration, including: changing an appearance of the touch input portion of the user interface to display at least one user interface element; and changing a functionality associated with the touch input portion of the user interface to include functionality associated with the at least one user interface element. However in the same field of endeavor, Kim teaches configuring the touch input portion of the user interface of the computing device in response to the determination of the configuration, including: changing an appearance of the touch input portion of the user interface to display at least one user interface element; and changing a functionality associated with the touch input portion of the user interface to include functionality associated with the at least one user interface element in 0122-
As for dependent claim 3:Fauth – Kim suggests the method of claim 1, wherein changing the appearance of the touch input portion of the user interface includes changing the appearance of the touch input portion of the user interface to correspond to the changed functionality of the touch input portion of the user interface (0041-0045, Fauth shows changing the appearance of the user interface for the touch input. Kim, 0122-0124). As for dependent claim 4:Fauth – Kim suggests the method of claim 1, wherein configuring the touch input portion of the user interface includes configuring electronic ink associated with the touch portion of the user interface, and wherein changing the appearance of the touch input portion of the user interface includes re-configuring the electronic ink associated with the touch input portion (Fauth, 0007, 0024, 0032, see touch input and reconfiguration; Kim, 0112, 0120).As for dependent claim 5:Fauth – Kim suggests the method of claim 4, wherein the user interface includes a virtual keyboard, and wherein changing the appearance of the touch input portion of the user interface includes re-configuring electronic ink associated with at least one virtual key of the virtual keyboard (Fauth, 0024, 0032-0034, see reconfiguration and virtual keyboard. Kim, see Figure 8B and virtual keyboard #802-1 and 0054).As for dependent claim 6:Fauth – Kim suggests the method of claim 1, wherein configuring the touch input portion of the user interface includes: detecting a triggering event in the application executing on the computing device; and configuring the touch input portion of the user interface in response to the detected triggering event (Fauth, see triggering event in 0041 and Kim, 0121-0124).As for dependent claim 7:Fauth – Kim suggests the method of claim 6, wherein the application is a web browsing application, and wherein the triggering event is a command present in a website, the method further comprising: parsing the website to obtain key control information; and configuring the electronic ink according to the key control information (Fauth, 0040, 0049 shows application and corresponding appearance and Kim 0124, 0125). As for dependent claim 8:Fauth – Kim suggests the method of claim 6, wherein the triggering event is an activation of a modifier key of the user interface, and wherein configuring the electronic ink includes changing the appearance of the touch input portion of the user interface to correspond to an effect of the modifier key on the touch input portion of the user interface (Fauth, 0040, 0049, 0053 and Kim 0190)As for dependent claim 9:Fauth – Kim suggests the method of claim 6, wherein the triggering event includes a notification of at least one of an incoming email, an incoming message, a detected error, an incoming alert, or an offer (Fauth, see notification in 0040, 0049-0051).As for dependent claim 10:Fauth – Kim suggests the method of claim 1, wherein the touch input portion of the user interface occupies a region of a touchpad or trackpad on the base portion of the computing device (Fauth, 0032, 0048 and Kim teaches input portion in #802-2 in Figure 8B).As for dependent claim 11:Fauth – Kim suggests the method of claim 6, wherein changing the appearance and the functionality of the touch input portion of the user interface includes reconfiguring the user interface from a first configuration to a second configuration that is different from the first configuration in response to the detected triggering event (Fauth, see configurations and appearances in 0044-0045 where the system detects a triggering event performed by the user. Also see Kim 0190).As for independent claim 12:Fauth shows a computer-implemented method, comprising: 
detecting, by a processor of a computing device, a touch input at a touch input portion of a user interface of the computing device, the computing device including a base portion and a lid portion coupled to the base portion, the base portion including the user interface, the user interface including a keyboard and the touch input portion, the touch input portion occupying a region on the base portion outside of the keyboard, and the lid portion including a display (0032, 0048, Fig. 5B. ); 
determining, by the processor, a configuration of the user interface of the computing device in response to the detected touch input (0040, 0041); and displaying, at the touch input portion of the user interface, user interface elements corresponding to the determined configuration of the user interface in response to the detected touch input and the determined configuration, including (see configurations and appearances in 0044-0045 where the system detects a triggering event performed by the user):
While Fauth shows a computing device having two displaying screens, Fauth does not specifically show changing an appearance of at least a portion of the touch input portion of the user interface to include display of at least one user interface element; and changing a functionality associated with at least a portion of the touch input portion of the user interface to include functionality associated with the at least one user interface element. However in the same field of endeavor, Kim teaches changing an appearance of at least a portion of the touch input portion of the user interface to include display of at least one user interface element; and changing a functionality associated with at least a portion of the touch input portion of the user interface to include functionality associated with the at least one user interface element in 0122-0124. In the cited section, Kim teaches a plurality of display screens. One of the display screens, a touch input portion, responds to the configuration data associated with the application. Kim shows changing the appearance of the touch input portion along with changing the functionality associated with the touch input portion by updating the display screen. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Fauth to incorporate the teaching of Kim, thus allow updating the touch input portion based on the configuration data associated with the application Kim, 0124).
As for dependent claim 14:Fauth – Kim suggests the computer-implemented method of claim 12, wherein the touch input portion of the user interface occupies a region of a touchpad or trackpad on the base portion of the computing device (Kim, see # 802-2 in Figure 8B).As for dependent claim 15:Fauth – Kim suggests the computer-implemented method of claim 12, wherein the detected touch input corresponds to a triggering event, triggering re-configuration of the user interface (in 0044-0045, Fauth shows the system detects a triggering event performed by the user and see Kim, triggering event in 0121-0124).As for dependent claim 16:Fauth – Kim suggests the computer-implemented method of claim 12, wherein the user interface comprises a plurality of user interface elements provided on the base portion of the computing device, and wherein displaying user interface elements corresponding to the determined configuration of the user interface in response to the detected touch input and the determined configuration includes: re-configuring an appearance of a subset of user interface elements of the plurality of user interface elements of the user interface; and displaying the re-configured subset of user interface elements at the user interface together with the remaining user interface elements of the plurality of user interface elements (Fauth, 0024, 0032-0034, 0041, see reconfiguration and virtual keyboard and Kim 0190 and 0124).As for dependent claim 17:Fauth – Kim suggests the computer-implemented method of claim 12, wherein the user interface comprises a plurality of user interface elements provided on the base portion of the computing device, the plurality of user interface elements being displayed at a first portion of the user interface, and wherein displaying user interface elements corresponding to the determined configuration of the user interface in response to the detected touch input and the determined configuration includes: displaying at least one new user interface element at a second portion of the user interface in response to the detected touch input and the determined configuration, the second portion of the user interface being separate from the first portion of the user interface on the base portion of the computing device, such that the at least one new user interface element displayed at the second portion of the user interface occupies a portion of the user interface not previously occupied by the plurality of user interface elements (Fauth, see plurality of user interface elements in 0040-0045, Fauth shows the user may configure the appearance of the user interface elements. Kim shows configurations of the user interface in 0124, 0190. Kim also shows the base portion#810 contains a user interface: keyboard 802-1 and touch input portion #802-2. Kim teaches a plurality of display screens).As for dependent claim 18:Fauth – Kim suggests the computer-implemented method of claim 12, wherein changing the appearance and the functionality of the portion of the user interface includes reconfiguring the user interface from a first configuration to a second configuration that is different from the first configuration in response to the detected touch input, including: changing the functionality of the user interface; and changing the appearance of the user interface to correspond to the changed functionality of the user interface, including re-configuring electronic ink associated with the user interface (Fauth, 0044-0046 and Kim 0124, 0190 where Kim shows changing functionality of the user interface).As for independent claim 19:Fauth shows a computing device, including: a base portion including a user interface, the user interface including a keyboard occupying a first portion of the base portion and a touch input portion occupying a second portion of the base portion separate from the first portion; a lid portion rotatably coupled to the base portion, the lid portion including a display; a processor; a memory; and computer program product tangibly embodied on a non-transitory computer-readable storage medium, comprising instructions that, when executed by processor, cause the computing device to (0032, 0048, Fig. 5B, Fauth shows a computing device): detect an application executing on the computing device; determine a configuration of the user interface of the computing device associated with the application; and configure the touch input portion of the user interface of the computing device in response to the determination of the configuration and the application executing on the computing device,(see configurations and appearances in 0044-0045 where the system detects a triggering event performed by the user) including: (0041-0045, Fauth shows configuring the touch input portion of the user interface in response to the selected configuration).
changing an appearance of the touch input portion of the user interface to display at least one user interface element; and changing a functionality associated with the touch input portion of the user interface to include functionality associated with the at least one user interface element. However in the same field of endeavor, Kim teaches changing an appearance of the touch input portion of the user interface to display at least one user interface element; and changing a functionality associated with the touch input portion of the user interface to include functionality associated with the at least one user interface element in 0122-0124. In the cited section, Kim teaches a plurality of display screens. One of the display screens, a touch input portion, responds to the configuration data associated with the application. Kim shows changing the appearance of the touch input portion along with changing the functionality associated with the touch input portion by updating the display screen. Accordingly it would have been obvious before the effective filing date of the claimed invention to a skilled artisan to modify the method of Fauth to incorporate the teaching of Kim, thus allow updating the touch input portion based on the configuration data associated with the application Kim, 0124).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

The Examiner notes MPEP § 2144.01, that quotes In re Preda, 401 F.2d 825,159 USPQ 342, 344 (CCPA 1968) as stating  “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” Further MPEP 2123, states that “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PHANTANA ANGKOOL whose telephone number is (571)272-2673.  The examiner can normally be reached on M-F, 7:00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David Phantana-angkool/Primary Examiner, Art Unit 2175